DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/25/2022 is acknowledged. Accordingly claims 1-15 are examined.
Applicant’s election of Species I in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10103445 B1 (hereinafter “Gregoire”).
Claim 1: Gregoire teaches an apparatus comprising: a housing (e.g., see 101, 105 in FIGS. 1-8); and a circuit comprising an inductor (e.g., an inductance of 105 and/or 101) and at least one capacitor (e.g., a capacitance of plates 201 and/or see capacitors 202) in electrical communication with the inductor, the circuit having a resonance frequency (the combination utilized as an antenna producing a resonant circuit, e.g., see MPEP §§ 2112.01, 2114) and bounding a non-electrically-conductive region (e.g., see 204) of the housing, wherein the circuit is configured to be operable as an antenna (Id.).
Claim 3: Gregoire teaches the apparatus of claim 1, wherein the inductor comprises an electrically conductive portion of the housing (e.g., 105), the non-electrically-conductive region within the electrically conductive portion (e.g., 204 within 105 as shown).
	Claim 4: Gregoire teaches the apparatus of claim 3, wherein the non-electrically-conductive region is planar (e.g., 204 being planar).
	Claim 5: Gregoire teaches the apparatus of claim 3, wherein the electrically conductive portion of the housing comprises a portion of at least one surface of the housing (wherein 105 is a surface of the housing).
	Claim 6: Gregoire teaches the apparatus of claim 3, wherein, during operation of the apparatus, the electrically conductive portion of the housing is at an electrical reference voltage of the apparatus (e.g., see reference end of voltage 602 connected to 105 in FIG. 6).
	Claim 7: Gregoire teaches the apparatus of claim 1, wherein the non-electrically-conductive region of the housing comprises a dielectric material selected from the group consisting of: air, ceramic, plastic, and polymer (e.g., see Col. 6, Lns. 31-41).
	Claim 8: Gregoire teaches the apparatus of claim 7, wherein the non-electrically-conductive region of the housing comprises a cavity (e.g., see 100) comprising air and an opening at a surface of the housing (e.g., see opening between 101 or opening between 201), the at least one capacitor extending across the opening (capacitor 202 at opening or 201 at opening in 101, 105).
	Claim 10: Gregoire teaches the apparatus of claim 1, further comprising a controller spaced from the housing, the controller configured to wirelessly transmit electromagnetic signals to the circuit, to receive wirelessly transmitted electromagnetic signals from the circuit, or both (inherently, there must be a controller/transceiver for transmitting and receiving wireless signals to the antenna of Gregoire in order to utilize it for any communication whatsoever, i.e., signal to cable 106).
	Claim 11: Gregoire teaches the apparatus of claim 1, wherein the inductor comprises a portion of an electrically conductive layer (e.g., 101, 105 being a conductive layer); the non-electrically-conductive region of the housing comprises a dielectric region within the electrically conductive layer (e.g., 104, 204 being dielectric within 105); and at least one capacitor in electrical communication with the electrically conductive layer to form the circuit having a resonance frequency and configured to be operable as an antenna (Id.).
	Claim 13: Gregoire teaches the apparatus of claim 11, wherein the dielectric region comprises a cavity substantially circumscribed by the electrically conductive layer and comprising an opening at a surface of the electrically conductive layer (e.g., as shown in FIG. 2-3), the at least one capacitor extending across the opening.
	Claim 15: Gregoire teaches the apparatus of claim 11, further comprising a controller spaced from the circuit, the controller configured to wirelessly transmit electromagnetic signals to the circuit, to receive wirelessly transmitted electromagnetic signals from the circuit, or both (inherently, there must be a controller/transceiver for transmitting and receiving wireless signals to the antenna of Gregoire in order to utilize it for any communication whatsoever, i.e., signal to cable 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire.
Claims 2 and 12: Gregoire does not explicitly teach wherein the apparatus comprises an electronic device selected from the group consisting of: a medical device, an auditory prosthesis, a hearing aid, a cochlear implant system, a component of an auditory prosthesis, a sound processor of an auditory prosthesis, an actuator of an auditory prosthesis, a magnetic coupler of an auditory prosthesis, a microphone of an auditory prosthesis, a battery, and a rechargeable battery.
	However the Examiner takes Official/Judicial Notice that implementation of cavity antennas within at least one within the group is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the antenna of Gregoire for use within the group listed in order to form an application of the antenna within any number of use cases of the listed group, e.g., within a hearing aid or cochlear implant system for communication of wireless signals to/from the apparatus.
	Claims 9 and 14: Gregoire does not explicitly teach wherein the resonance frequency is in a range between 2 GHz and 6 GHz.
	However the Examiner takes Official/Judicial Notice that the use of antennas in a range between 2 GHz and 6 GHz is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a range within the range between 2 GHz and 6 GHz for the antenna of Gregoire for application of the antenna within that range for use in, e.g., a Wi-Fi application at 2.4 GHz or 5.2 GHz. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845